Exhibit 10.1

November 3, 2012

Mr. Eric Vetter

Dear Eric:

We are delighted to extend you an offer to join Unwired Planet, Inc. (“the
Company”), commencing on or about November 6, 2012 (the “Start Date”), on the
terms and conditions stated in this letter:

1. Position. Your initial title will be Chief Financial Officer and Chief
Administrative Officer and you initially will report to the Company’s Chief
Executive Officer. This is a full-time position. While you render services to
the Company, you will not engage in any other employment, consulting or other
business activity (whether full-time or part-time) that would create a conflict
of interest with the Company. By signing this letter agreement, you confirm to
the Company that you have no contractual commitments or other legal obligations
that would prohibit you from performing your duties for the Company.

2. Salary. The Company will pay you a starting salary at the rate of $275,000
per year, payable in accordance with the Company’s standard payroll schedule and
subject to applicable deductions and withholdings. This salary will be subject
to periodic review and adjustments at the Company’s discretion.

3. Bonus. You will be eligible to be considered for an incentive bonus in the
target amount of fifty percent (50%) of your annual base salary for each fiscal
year of the Company relative to milestones to be agreed upon between you and the
Board of Directors (or a committee thereof). The bonus will be paid in
accordance with the Company’s bonus plan and will be paid only if you are
employed by the Company at the time of payment. Any bonus for the fiscal year in
which your employment begins will be prorated, based on the number of days you
are employed by the Company during that fiscal year. The determinations of the
Company’s Board of Directors (or a committee thereof) with respect to your bonus
will be final and binding.

4. Employee Benefits and Expenses. As a regular employee of the Company, you
will be eligible to participate in a number of Company-sponsored benefits,
including any executive severance program. In addition, you will be entitled to
paid vacation in accordance with the Company’s vacation policy, as in effect
from time to time. You also will be reimbursed for all reasonable expenses that
you incur in performing services, in accordance with the policies and procedures
then in effect and established by the Company

5. Equity Compensation. In accordance with the Company’s “Policy Regarding
Equity Award Grants,” a copy of which is enclosed, the Board of Directors or
Compensation Committee will grant you an option to purchase 500,000 shares (the
“Shares”) of the Company’s Common Stock (the “Option”). The exercise price per
share of the Option will be based on the closing stock price on the day when the
Option is effective. The Option will be subject to the terms and conditions
applicable to options granted under the stock option plan in effect at the time
of the grant and the applicable stock option agreement. You will vest in 25% of
the Shares after 12 months of continuous service, and the balance will vest in
equal monthly installments over the next 36 months of continuous service, as
described in the applicable stock option agreement.

6. Change of Control. On or prior to your start date, you and the Company will
enter into a change of control agreement on terms substantially similar to the
Company’s other executive officers and consistent with historical practice.



--------------------------------------------------------------------------------

7. Proprietary Information and Inventions Agreement. Like all Company employees,
you will be required, as a condition of your employment with the Company, to
sign the Company’s standard Proprietary Information and Inventions Agreement, a
copy of which is attached hereto as Exhibit A, and be bound by the Company’s
various policies, including its Insider Trading Policy and Code of Conduct.

8. Employment Relationship. Employment with the Company is for no specific
period of time. Your employment with the Company will be “at will,” meaning that
either you or the Company may terminate your employment at any time and for any
reason, with or without cause. Any contrary representations that may have been
made to you are superseded by this letter agreement. This is the full and
complete agreement between you and the Company on this term. Although your job
duties, title, compensation and benefits, as well as the Company’s personnel
policies and procedures, may change from time to time, the “at will” nature of
your employment may only be changed in an express written agreement signed by
you and a duly authorized officer of the Company (other than you).

9. Tax Matters.

(a) Withholding. All forms of compensation referred to in this letter agreement
are subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law.

(b) Tax Advice. You are encouraged to obtain your own tax advice regarding your
compensation from the Company. You agree that the Company does not have a duty
to design its compensation policies in a manner that minimizes your tax
liabilities, and you will not make any claim against the Company or its Board of
Directors related to tax liabilities arising from your compensation.

10. Interpretation, Amendment and Enforcement. This letter agreement and
Exhibit A constitute the complete agreement between you and the Company, contain
all of the terms of your employment with the Company and supersede any prior
agreements, representations or understandings (whether written, oral or implied)
between you and the Company. This letter agreement may not be amended or
modified, except by an express written agreement signed by both you and a duly
authorized officer of the Company. The terms of this letter agreement and the
resolution of any disputes as to the meaning, effect, performance or validity of
this letter agreement or arising out of, related to, or in any way connected
with, this letter agreement, your employment with the Company or any other
relationship between you and the Company (the “Disputes”) will be governed by
Nevada law, excluding laws relating to conflicts or choice of law. You and the
Company submit to the exclusive personal jurisdiction of the federal and state
courts of the State of Nevada, in connection with any Dispute or any claim
related to any Dispute.

* * * * *



--------------------------------------------------------------------------------

We hope that you will accept our offer to join the Company. You may indicate
your agreement with these terms and accept this offer by signing and dating both
the enclosed duplicate original of this letter agreement and the enclosed
Proprietary Information and Inventions Agreement and returning them to me. This
offer, if not accepted, will expire at the close of business on November 5,
2012. As required by law, your employment with the Company is contingent upon
your providing legal proof of your identity and authorization to work in the
United States. Your employment is also contingent upon your starting work with
the Company on or before November 10, 2012. If you have any questions, please
contact me.

 

Very truly yours,

 

UNWIRED PLANET, INC.

By:   /s/ Mike Mulica Name:   Mike Mulica Title:   Chief Executive Officer

I have read and accept this employment offer:

 

/s/ Eric J. Vetter         Signature of Eric Vetter

Dated: 11-4-12

Attachment

Exhibit A: Proprietary Information and Inventions Agreement



--------------------------------------------------------------------------------

EXHIBIT A

Proprietary Information and Inventions Agreement



--------------------------------------------------------------------------------

UNWIRED PLANET, INC.

CONFIDENTIAL INFORMATION AND

INVENTION ASSIGNMENT AGREEMENT (“CIIA Agreement”)

As a condition of my becoming employed (or my employment being continued) by
Unwired Planet, Inc. a Delaware corporation or any of its other current or
future subsidiaries, affiliates, successors or assigns (collectively, the
“Company”), and in consideration of my employment relationship with the Company
and my receipt of the compensation now and hereafter paid to me by the Company,
I agree to the following:

1. Employment Relationship I understand and acknowledge that this Agreement does
not alter, amend or expand upon any rights I may have to continue in the employ
of Company or the duration of my employment relationship with the Company under
any existing agreements between the Company and me or under applicable law. Any
employment relationship between the Company and me, whether commenced prior to
or upon the date of this Agreement, shall be referred to herein as the
“Relationship.”

2. Confidential Information.

(a) Company Information. I agree at all times during the term of my Relationship
with the Company and thereafter, to hold in strictest confidence, and not to
use, except for the benefit of the Company, or to disclose to any person, firm,
corporation or other entity without written authorization of the Board of
Directors of the Company, any Confidential Information of the Company which I
obtain or create. I further agree not to make copies of such Confidential
Information except as authorized by the Company. I understand that “Confidential
Information” means any Company proprietary information, technical data, trade
secrets or know-how, including, but not limited to, research, product plans,
products, services, suppliers, customer lists and customers (including, but not
limited to, customers of the Company on whom I called or with whom I became
acquainted during the Relationship), prices and costs, markets, software,
developments, inventions, laboratory notebooks, processes, formulas, technology,
designs, drawings, engineering, hardware configuration information, marketing,
licenses, finances, budgets or other business information disclosed to me by the
Company either directly or indirectly in writing, orally or by drawings or
observation of parts or equipment or created by me during the period of the
Relationship, whether or not during working hours. I understand that
“Confidential Information” includes, but is not limited to, information
pertaining to any aspects of the Company’s business which is either information
not known by actual or potential competitors of the Company or is proprietary
information of the Company or its customers or suppliers, whether of a technical
nature or otherwise. I further understand that Confidential Information does not
include any of the foregoing items which has become publicly and widely known
and made generally available through no wrongful act of mine or of others who
were under confidentiality obligations as to the item or items involved.

(b) Former Employer Information. I represent that my performance of all terms of
this Agreement as an employee of the Company has not breached and will not
breach any agreement to keep in confidence proprietary information, knowledge or
data acquired by me in confidence or trust prior or subsequent to the
commencement of my Relationship with the Company, and I will not disclose to the
Company, or induce the Company to use, any inventions, confidential or
proprietary information or material belonging to any previous employer or any
other party.

(c) Third Party Information. I recognize that the Company has received and in
the future will receive confidential or proprietary information from third
parties subject to a duty on the Company’s part to maintain the confidentiality
of such information and to use it only for certain limited purposes. I agree to
hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm or corporation or to use
it except as necessary in carrying out my work for the Company consistent with
the Company’s agreement with such third party.

3. Inventions.

(a) Inventions Retained and Licensed. I have attached hereto, as Exhibit A, a
list describing with particularity all inventions, original works of authorship,
developments, improvements, and trade secrets which were made by me prior to the
commencement of the Relationship (collectively referred to as “Prior
Inventions”), which belong solely to me or belong to me jointly with another,
which relate in any way to any of the Company’s proposed businesses, products or
research and development, and which are not assigned to the Company



--------------------------------------------------------------------------------

hereunder; or, if no such list is attached, I represent that there are no such
Prior Inventions. If, in the course of my Relationship with the Company, I
incorporate into a Company product, process or machine a Prior Invention owned
by me or in which I have an interest, the Company is hereby granted and shall
have a non-exclusive, royalty-free, irrevocable, perpetual, worldwide license
(with the right to sublicense) to make, have made, copy, modify, make derivative
works of, use, sell and otherwise distribute such Prior Invention as part of or
in connection with such product, process or machine.

(b) Assignment of Inventions. I agree that I will promptly make full written
disclosure to the Company, will hold in trust for the sole right and benefit of
the Company, and hereby assign to the Company, or its designee, all my right,
title and interest throughout the world in and to any and all inventions,
original works of authorship, developments, concepts, know-how, improvements or
trade secrets, whether or not patentable or registrable under copyright or
similar laws, which I may solely or jointly conceive or develop or reduce to
practice, or cause to be conceived or developed or reduced to practice, during
the period of time in which I am employed by the Company and which relate to the
proposed businesses, products, or research and development of the Company
(collectively referred to as “Inventions”), except as provided in Section 4(e)
below. I further acknowledge that all Inventions, original works of authorship,
developments, concepts, know-how, improvements or trade secrets which are made
by me (solely or jointly with others) within the scope of and during the period
of my Relationship with the Company are “works made for hire” (to the greatest
extent permitted by applicable law) and are compensated by my salary unless
regulated otherwise by the mandatory law of the state of Nevada, USA.

(c) Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Inventions made by me (solely or jointly with others)
during the term of my Relationship with the Company. The records may be in the
form of notes, sketches, drawings, flow charts, electronic data or recordings,
laboratory notebooks, and any other format. The records will be available to and
remain the sole property of the Company at all times. I agree not to remove such
records from the Company’s place of business except as expressly permitted by
Company policy which may, from time to time, be revised at the sole election of
the Company for the purpose of furthering the Company’s business.

(d) Patent and Copyright Rights. I agree to assist the Company, or its designee,
at the Company’s expense, in every proper way to secure the Company’s rights in
the Inventions and any copyrights, patents, trademarks, mask work rights, moral
rights, or other intellectual property rights relating thereto in any and all
countries, including the disclosure to the Company of all pertinent information
and data with respect thereto, the execution of all applications,
specifications, oaths, assignments, recordations, and all other instruments
which the Company shall deem necessary in order to apply for, obtain, maintain
and transfer such rights and in order to assign and convey to the Company, its
successors, assigns and nominees the sole and exclusive rights, title and
interest in and to such Inventions, and any copyrights, patents, mask work
rights or other intellectual property rights relating thereto. I further agree
that my obligation to execute or cause to be executed, when it is in my power to
do so, any such instrument or papers shall continue after the termination of
this Agreement until the expiration of the last such intellectual property right
to expire in any country of the world. If the Company is unable because of my
mental or physical incapacity or unavailability or for any other reason to
secure my signature to apply for or to pursue any application for any United
States or foreign patents or copyright registrations covering Inventions or
original works of authorship assigned to the Company as above, then I hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents as my agent and attorney in fact, to act for and in my behalf and
stead to execute and file any such applications and to do all other lawfully
permitted acts to further the application for, prosecution, issuance,
maintenance or transfer of letters patent or copyright registrations thereon
with the same legal force and effect as if originally executed by me. I hereby
waive and irrevocably quitclaim to the Company any and all claims, of any nature
whatsoever, which I now or hereafter have for infringement of any and all
proprietary rights assigned to the Company.

(e) Exception to Assignments. I understand that the provisions of this Agreement
requiring assignment of Inventions to the Company do not apply to any invention
which qualifies fully under certain provisions of California Labor Code which
states:

Section 2870: (a) Any provision in an employment agreement which provides that
an employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either: (1) Relate at the time of conception or reduction to
practice of the invention to the employer’s business, or actual or demonstrably
anticipated research or development of the employer; or (2) Result from any work
performed by the employee for the employer.



--------------------------------------------------------------------------------

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable. .

I will advise the Company promptly in writing of any inventions that I believe
meet such provisions and are not otherwise disclosed on Exhibit A.

4. Returning Company Documents. I agree that, at the time of termination of my
Relationship with the Company, I will deliver to the Company (and will not keep
in my possession, recreate or deliver to anyone else) any and all devices,
records, data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, laboratory notebooks, materials, flow charts,
equipment, other documents or property, or reproductions of any aforementioned
items developed by me pursuant to the Relationship or otherwise belonging to the
Company, its successors or assigns. I further agree that to any property
situated on the Company’s premises and owned by the Company, including disks and
other storage media, filing cabinets or other work areas, is subject to
inspection by Company personnel at any time with or without notice. In the event
of the termination of the Relationship, I agree to sign and deliver the
“Termination Certification” attached hereto as Exhibit B.

5. Notification to Other Parties. In the event that I leave the employ of the
Company, I hereby consent to notification by the Company to my new employer,
and/or entity with whom I maintain a consulting relationship, including parties
with whom such relationship commences after the effective date of this
Agreement, about my rights and obligations under this Agreement.

6. Solicitation of Employees, Consultants and Other Parties. I agree that during
the term of my Relationship with the Company, and for a period of twelve
(12) months immediately following the termination of my Relationship with the
Company for any reason, whether with or without cause, I shall not either
directly or indirectly solicit, induce, recruit or encourage any of the
Company’s employees or consultants to terminate their relationship with the
Company, or take away such employees or consultants, or attempt to solicit,
induce, recruit, encourage or take away employees or consultants of the Company,
either for myself or for any other person or entity. Further, for a period of
twelve (12) months following termination of my Relationship with the Company for
any reason, with or without cause, I shall not solicit any licensor to or
customer of the Company or licensee of the Company’s products, in each case,
that are known to me, with respect to any business, products or services that
are competitive to the products or services offered by the Company or under
development as of the date of termination of my Relationship with the Company.

7. Representations and Covenants.

(a) Facilitation of Agreement. I agree to execute promptly any proper oath or
verify any proper document required to carry out the terms of this Agreement
upon the Company’s written request to do so.

(b) Conflicts. I represent that my performance of all the terms of this
Agreement will not breach any agreement to keep in confidence proprietary
information acquired by me in confidence or in trust prior to commencement of my
Relationship with the Company. I have not entered into, and I agree I will not
enter into, any oral or written agreement in conflict with any of the provisions
of this Agreement.

(c) Voluntary Execution. I certify and acknowledge that I have carefully read
all of the provisions of this Agreement and that I understand and will fully and
faithfully comply with such provisions.

8. General Provisions.

(a) Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Nevada, United
States of America, without giving effect to the principles of conflict of laws.

(b) Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and merges all prior discussions between us. No modification or amendment to
this Agreement, nor any waiver of any rights under this Agreement, will be
effective unless in writing signed by the party to be charged. Any subsequent
change or changes in my duties, obligations, rights or compensation will not
affect the validity or scope of this Agreement.



--------------------------------------------------------------------------------

(c) Severability, Successors and Assigns and Survival. If one or more of the
provisions in this Agreement are deemed void by law, then the remaining
provisions will continue in full force and effect. This Agreement will be
binding upon my heirs, executors, administrators and other legal representatives
and will be for the benefit of the Company, its successors, and its assigns. The
provisions of this Agreement shall survive the termination of the Relationship
and the assignment of this Agreement by the Company to any successor in interest
or other assignee.

(d) ADVICE OF COUNSEL. I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I HAVE
HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I HAVE
READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. THIS
AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR
PREPARATION HEREOF.

The parties have executed this Agreement on the respective dates set forth
below:

 

Unwired Planet, Inc.

    Employee By:   /s/ Mike Mulica     By:   /s/ Eric J. Vetter Print Name:  
Mike Mulica     Name:   Eric J. Vetter Date:   11-4-12     Date:   11-4-12

Address:

      Address:  



--------------------------------------------------------------------------------

EXHIBIT A to CIIA Agreement

LIST OF PRIOR INVENTIONS

AND ORIGINAL WORKS OF AUTHORSHIP

EXCLUDED FROM SECTION 4

 

Title

  

Date

  

Identifying Number
or Brief Description

 

x No inventions or improvements

 

¨ Additional Sheets Attached

Signature of Employee: /s/ Eric J. Vetter

Eric J. Vetter

Date: 11-4-12



--------------------------------------------------------------------------------

EXHIBIT B to CIIA Agreement

TERMINATION CERTIFICATION

This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, laboratory
notebooks, flow charts, materials, equipment, other documents or property, or
copies or reproductions of any aforementioned items belonging to Unwired Planet,
its subsidiaries, affiliates, successors or assigns (together the “Company”).

I further certify that I have complied with all the terms of the Company’s
Confidential Information and Invention Assignment Agreement signed by me,
including the reporting of any inventions and original works of authorship (as
defined therein), conceived or made by me (solely or jointly with others)
covered by that agreement.

I further agree that, in compliance with the Confidential Information and
Invention Assignment Agreement, I will preserve as confidential all trade
secrets, confidential knowledge, data or other proprietary information relating
to products, processes, know-how, designs, formulas, developmental or
experimental work, computer programs, data bases, other original works of
authorship, customer lists, business plans, financial information or other
subject matter pertaining to any business of the Company or any of its
employees, clients, consultants or licensees.

I further agree that for twelve (12) months from the date of this Certificate, I
shall not either directly or indirectly solicit, induce, recruit or encourage
any of the Company’s employees or consultants to terminate their relationship
with the Company, or take away such employees or consultants, or attempt to
solicit, induce, recruit, encourage or take away employees or consultants of the
Company, either for myself or for any other person or entity. Further, for a
period of twelve (12) months from the date of this Certificate, I shall not
solicit any licensor to or customer of the Company or licensee of the Company’s
products, in each case, that are known to me, with respect to any business,
products or services that are competitive to the products or services offered by
the Company or under development as of the date of termination of my
Relationship with the Company.

 

Date:                 (NO SIGNATURE REQUIRED)     (Employee’s Signature)        
(Type/Print Employee’s Name)

 